EX-99.77J REVALUATN Exhibit 77(j)(b) – Restatement of Capital Accounts For the year ended December 31, 2011, the Al Frank Funds made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital Al Frank Fund $ - Al Frank Dividend Value Fund 74 - For the year ended December 31, 2011, the Capital Advisors Growth Fund made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital Capital Advisors Growth Fund The reclassifications have no effect on net assets or net asset value per share.
